        Case 7:15-cv-07985-KMK Document 292 Filed 12/05/19 r'age 1 or L




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                        Civil Action No.: 7:15-cv-7985-KMK-PED
  ELAVON, INC.

         Plaintiff,

                 V.

  NORTHEAST ADVANCE TECHNOLOGIES,
  INC., SAMUEL BRACH, JOSHUA BRACH,
  ELIEZER KOHEN, ESTEBAN CASTILLO,
  JOEL FRIEDMAN, RIVKY FRIEDMAN,                              NOTICE OF MOTION FOR
  SILVERSTONE WIRELESS, LLC d/b/a J R                         PARTIAL REARGUMENT
  CLOSEOUTS, MOSHE KESTENBAUM, JOEL
  FRIEDLANDER, MENACHEM WEISS,
  HINDYWEISS, CUBITAC CORP., JOSEPH
  RUBIN, DOVID KAPLAN, JOSHUA WEIDER,
  HAVA REICHMAN, ALEX LOWY, D-TECH
  MANAGEMENT COMPANY INC., JOHN
  DOES 1-50 and ABC COMPANIES 1-50,

         Defendants.


To:    All Counsel of Record

       PLEASE TAKE NOTICE that counsel for plaintiff Elavon, Inc. ("Elavon"), on a date

and at a time to be set by the Court, shall move the Court to revise the Order entered on November

21, 2019 (the "Motion");
       Case 7:15-cv-07985-KMK Document 292 Filed 12/05/19 Page LOT             L.




      PLEASE TAKE FURTHER NOTICE that in support of the Motion, Elavon will rely on

the accompanying memorandum of law and Declaration of Daniel Ginzburg.



Dated: December 5, 2019


                                       THE GINZBURG LAW FIRM, P.C.


                                       Isl Daniel Ginzburg
                                       By:      Daniel Ginzburg
                                       Mailing Address
                                       151 Highway 516, Unit 736
                                       Old Bridge, New Jersey 08857
                                       (732) 284-3841 (tel)
                                       Counsel to Plaintiff Elavon, Inc.



                                             Denied . PlO.\V\-\iff Y'Q\<l,~ l'\Otv\\~
                                             Y'eu) ,f\ \ts Mot\O't'\ for efil~~ -
                                           0-r'\0- Pla.(f\tiff s or l&it\aJ Y'N>tirns fD ~
                                                               1


                                           recon_9-ffuratt()(\ arcJ to O..m0t_d
                                           ho.vt al r~<Ad t-1 beru\ dtQ Id.t d b* tvtL
                                           Cov.v-t-. Pto,rrhff must- su~w, ,'f
                                           tt-s Tu ird. Prf'IIMdld Com pla i' l/rt- bl,{ no
                                            /o.ter tv\a'f\ Jinua'j W 2D'2.0 i{{ld_ ~ust-
                                                                           1


                                            ir\C!u_d,Q all ctaiMr rt- tf\tef\OS to br t ~
                                           1f\QAtiti_ •




                                            2
